                 Case 1:18-cr-00328-KPF Document 404 Filed 08/19/20 Page 1 of 1




(212) 373-3035

(212) 492-0035

rtarlowe@paulweiss.com




           August 19, 2020



           BY EMAIL/ECF
           The Honorable Katherine Polk Failla
           United States District Judge
           Southern District of New York
           40 Foley Square
           New York, NY 10007
                                 United States v. Anilesh Ahuja, 18 Cr. 328 (KPF)
           Dear Judge Failla:

                          Mr. Ahuja is presently scheduled to surrender to the Bureau of Prisons on
           September 4, 2020. As detailed in prior applications to the Court, however, including
           Mr. Ahuja’s motion for relief pursuant to Section 3582(c)(1)(A), the ongoing coronavirus
           pandemic poses a particularly severe threat to Mr. Ahuja due to certain underlying medical
           conditions. Accordingly, we respectfully request that the Court adjourn Mr. Ahuja’s
           surrender date by three months, to December 4, 2020.


                                                  Respectfully submitted,




                                                  Richard C. Tarlowe
                                                  Roberto Finzi
           cc:     Counsel of Record
